

114 S1093 IS: For the relief of Jose Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene Martinez.
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI114th CONGRESS1st SessionS. 1093IN THE SENATE OF THE UNITED STATESApril 27, 2015Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Jose Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene Martinez.
	
		1.Adjustment of status
			(a)In
 generalNotwithstanding any other provision of law, for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Jose Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene Martinez shall each be deemed to have been lawfully admitted to, and remained in, the United States, and shall be eligible for adjustment of status to that of an alien lawfully admitted for permanent residence under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) upon filing an application for such adjustment of status.
			(b)Application and
 payment of feesSubsection (a) shall apply only if the application for adjustment of status is filed with appropriate fees not later than 2 years after the date of the enactment of this Act.
			(c)Reduction of
 immigrant visa numbersUpon the granting of permanent resident status to Jose Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene Martinez, the Secretary of State shall instruct the proper officer to reduce by 3, during the current or subsequent fiscal year, the total number of immigrant visas that are made available to natives of the country of birth of Jose Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene Martinez under section 202(e) or 203(a) of the Immigration and Nationality Act (8 U.S.C. 1152(e) and 1153(a)), as applicable.
 (d)PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.